Order entered October 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01421-CR

                              STACY STINE CARY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81637-2011

                                           ORDER
       The Court GRANTS the State’s unopposed motion to participate in oral argument. The

Court will hear oral argument in this case on December 3, 2013. Oral argument will be limited

to twenty minutes for appellant’s opening argument, twenty minutes for the State’s argument,

and five minutes for the appellant’s rebuttal. See 5TH TEX. APP. (DALLAS) LOC. R. 6.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE